DETAILED ACTION
This is the first Office Action on the merits based on the 16/958,678 application filed on 06/27/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, as originally filed, are currently pending and considered below.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Applicant is advised to change the current abstract to only have the single paragraph on a separate sheet explained above instead of the cover page of the WIPO as provided currently.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In claims 1-4, the annotated reference numerals should be removed as reference numerals have no weight in the claim language (ex. “supporting surface {3)” should be “supporting surface”)
In Claim 1 Line 2, the limitation “characterized in that it contains” should be “comprising”
In Claim 2 Line 1, the limitation “characterized in that” should be “comprising”
In Claim 3 Line 1, the limitation “characterized in that” should be “comprising”
Reference numerals should be removed from the claims. 
Appropriate correction is required.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the measured person" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the measured person” to “a measured person”.

Claim 2 recites the limitation “dynamometers” in line 2 and dynamometers” in line 3. The limitation renders the claim indefinite because it is unclear if the dynamometers/ dynamometer are the same as the at least one dynamometer previously claimed in claim 1.

Claim 3 recites the limitation "the stand" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the stand” to “a stand”.

Claim 3 recites the limitation dynamometers” in line 3. The limitation renders the claim indefinite because it is unclear if the dynamometers are the same as the at least one dynamometer previously claimed in claim 1.

Claim 3 recites the limitation "the horizontal axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the horizontal axis” to “a horizontal axis”.
Claim 4 recites the limitation "the measured person" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the measured person” to “a measured person”.

Claim 4 recites the limitation “dynamometers” in line 2 and dynamometers” in line 13. The limitation renders the claim indefinite because it is unclear if the dynamometers/ dynamometer are the same as the at least one dynamometer previously claimed in claim 1.

Claim 4 recites the limitation "the forward" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the forward” to “a forward”.

Claim 4 recites the limitation "the forward" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the forward” to “a forward”.

Claim 4 recites the limitation "the direction" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the direction” to “a direction”.

Claim 4 recites the limitation "the change" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the change” to “a change”.

Claim 4 recites the limitation "the current" in line 22.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the current” to “a current”.

Claim 4 recites the limitation "the isokinetic movement" in line 23.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the isokinetic movement” to “an isokinetic movement”.


Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation measured person” in claims 1 and 4 is claiming a human organism and should be replaced with “a user”. Applicant is sugeested to use functional language such as “configured for” or “adapted for”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shield (US Patent Publication No. 2015/0297128).

    PNG
    media_image1.png
    241
    498
    media_image1.png
    Greyscale

Regarding claim 1, Shield discloses a device (Apparatus 1000; Figure 10C) for lower extremity muscle force measurement in isokinetic movement conditions (Para. [0196], i.e., the apparatus is used for assessing hamstring strength of a user in an isokinetic movement conditions), characterized in that it contains a supporting surface (Knee support 201; Figure 10C) for the knees, angular position sensor (Movable member 1030 sensor at the hinge; Figure 10c; Para. [200]) equipped with a moveable arm (Movable member 1030; Figure 10c; Para. [200]; i.e., the moveable member tracks the angle/position of the user’s upper leg), at least one dynamometer (Sensor 130; Figure 10C; Para. [0132]; i.e., the sensor 130 measure the force of the knee flexor muscle) and a control unit (Processing system 1110; Figure 10C; Para. [0210]) equipped with an imaging device (Digital display; Para. [0211]) used to provide visual instructions to the measured person placed directly in front of the measured person (i.e., the display will be placed in front of the user whenever the user is trying to read the information displayed on the display) for visual guidance of the measured person to self-maintain isokinetic movement (i.e., the output 1120 is a display that presents the indicator to the user for guidance in the movement)

    PNG
    media_image2.png
    751
    455
    media_image2.png
    Greyscale

Regarding claim 2, Shield discloses dynamometers (Sensors 130.1 and 130.2; Figure 10C) are placed for vertical adjustment of the dynamometer (Sensors 130.1 and 130.2; Figure 10C) position (Para. [169]-[170]; i.e., sensors are capable of being moved in the vertical and horizontal plane as seen in Figures 3C and 4D)

Regarding claim 3, Shield discloses the supporting surface (Knee support 201; Figure 10C; the supporting surface can move able disposed on the support 110 allowing for horizontal movement on a horizontal axis; Para. [0154] “It will be appreciated that the knee supports 201, 202 may be movably mounted to the support 110”), the stand with dynamometers (Sensors 130.1 and 130.2; Figure 10C; i.e., the moveable portion 453,454 which are a part of the dynamometer assembly are mounted and adjustable on stand 11 as seen in Figure 4C and 4D) and the control unit (Processing system 1110; Figure 10C; Para. [0210]; i.e., the control unit 1110 can be a tablet that can move in a horizontal axis if the user moves it in that axis) can be3 adjusted against each other in the horizontal axis.  

Regarding claim 4, Shield discloses a method for lower extremity muscle force measurement in isokinetic movement conditions, comprising the steps of: providing a support surface (Knee support 201; Figure 10C); providing an angular position sensor (Movable member 1030 sensor at the hinge; Figure 10c; Para. [200]) equipped with a moveable arm (Movable member 1030; Figure 10c; Para. [200]; i.e., the moveable member tracks the angle/position of the user’s upper leg); providing at least one dynamometer (Sensor 130; Figure 10C; Para. [0132]; i.e., the sensor 130 measure the force of the knee flexor muscle): and providing a control unit (Processing system 1110; Figure 10C; Para. [0210]) equipped with an imaging device (Digital display; Para. [0211]); wherein the measured person is in the kneeling position on the supporting surface with their torso and thigh parts of the lower extremities in a vertical position and the calf parts of the lower extremities are perpendicular to them (i.e., the user has their torso in a vertical position and their calves perpendicular as seen in Figure 10C), and the ankles are put up against the dynamometers (Sensors 130.1 and 103.2; Figure 10C; i.e., the sensors 130.1/130.2 are attached to the ankles of a user as seen in Figure 10C) and the upper parts of thighs touch the arm 1030 of the angular position sensor (i.e., the moveable member 1030 touches the thighs of the user at an angle); and then the forward angular motion of the measured person's torso and 4thigh parts of the lower extremities produces pressure on the arm of the angular position sensor, that is pushed in the direction and speed of the measured person's motion (i.e., the exercise utilizes the sensors of the dynamometers and the movable member record data on the user when utilizing the device; Para. [134]), wherein the control unit evaluates the change in angular position of the arm of the angular position sensor (i.e., the processing system 1100 is adapted to receive the signals of the angular position from the angle sensor in the moveable arm 1030) and provides visually by the imaging device directly to the measured person the information about the current and required speed of change in angular position on the imaging device for the measured person to self-maintain the isokinetic movement. (i.e., the device picks up the angular velocity using the moveable arm 1030 as seen in Para. [0200] and the angular velocity with respect to time can be determined as an indicator as seen in Para. [0255], and the indicator can be placed on the display as seen in Para. [0211]; Para. [0240] “The apparatus 100 measures force in a variable speed movement, requiring the hamstrings to act around the knee joint to control the descent of the upper body but also across the hip to maintain the upper body in a neutral position and can be performed bilaterally or unilaterally.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784               


/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784